TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00264-CV


James Marlin Ebert, Appellant

v.


Frank L. Day, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 276821, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



WRIT OF INJUNCTION


CONSTABLE, PRECINCT 5, TRAVIS COUNTY


	Whereas, appellant James Martin Ebert filed a request for injunctive relief in the
Court of Appeals for the Third District of Texas at Austin on May 11, 2004 in Cause Number 03-04-00264-CV on the docket of the Court, wherein James Maring Ebert is appellant and Frank L. Day
is appellee, alleging as follows:
	That the County Court at Law Number Two did in cause number 276821, issue an
of eviction; that James Martin Ebert has alleged this is his residence and has perfected his appeal by
filing a notice of appeal and has posted the bond set by the county court, and that appellee is
proceeding to evict appellant by 10:00 a.m. on Tuesday, May 11.
	The Justices for the Court of Appeals, Third District of Texas, upon presentation by
appellant of his request for relief, made an order that is attached 
	THEREFORE, you Constable of Precinct Five, Frank L. Day, and any agents, are
temporarily enjoined and restrained from executing the writ of possession to carry out the eviction 
pending the appeal from the order below or further order from this court.
	ISSUED under my hand and seal this 11th day of May 2004.


  
					Diane O'Neal, Clerk
					By Betty Adams Garcia, Deputy